Citation Nr: 1501564	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-10-669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for chronic bronchitis.

2. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for hip pain, hip displacement.

3. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for low back pain.

4. Entitlement to service connection for chronic bronchitis.

5.  Entitlement to service connection for hip pain, hip displacement.

6.  Entitlement to service connection for a low back disability.

7. Entitlement to service connection for sleep apnea.

8. Entitlement to service connection for strain, right ankle (claimed as right ankle condition).

9. Entitlement to service connection for a left knee disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to July 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) that denied the veteran's above claims.  The Veteran received a hearing before the undersigned Veterans Law Judge in October 2014.

The issues of service connection for right ankle, hip, back, and left knee disabilities and service connection for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. An unappealed October 2001 RO rating decision denied the Veteran's claims of entitlement to service connection for hip pain, low back pain, and bronchitis.
 
2. Evidence received since the October 2001 rating decision includes evidence showing a chronic bronchitis condition, a possible diagnosis of left hip strain, and lumbar spine strain; such evidence relates to the unestablished facts necessary to substantiate the claims of service connection and raises a reasonable possibility of substantiating the claims.

3. The preponderance of the evidence of record indicates that the Veteran's current diagnosis of chronic bronchitis is related to smoking..


CONCLUSIONS OF LAW

1. An October 2001 RO rating decision, which denied a claim of service connection for bronchitis, left hip pain, and lumbar spine pain, is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.105(a) (2014).
 
2. Evidence received since the October 2001 RO rating decision, which denied a claim of service connection for bronchitis, left hip pain, and lumbar spine sprain, is new and material and the claims for service connection are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3. The criteria for entitlement to service connection for bronchitis have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.300, 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board has reviewed both the Veteran's virtual, and physical, file in adjudication of this claim.

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Department of Veterans Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 

A VCAA letter dated in March 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization and has submitted argument in support of his claims. These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA medical records are in the file.  All identified VA treatment records and service treatment records have been associated with the claims file.  There is no indication that there are other outstanding relevant medical records that have not been associated with the Veteran's claims file.  The Veteran has not indicated that there are any other relevant outstanding and available private or VA treatment records that should be associated with his claims file, though he was informed in his above noted letters to provide such information.  Therefore, the Board finds that the duty to assist the Veteran has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided with multiple VA examinations in July 2010 addressing the claims decided herein.  Based on the foregoing, and the evidence of record, the Board finds this report a sufficient basis upon which to base a decision with respect to the Veteran's claims that are being finally decided in this decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

The Board also observes that the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in October 2014 during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearings.  Significantly, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) , nor has he identified any prejudice in the conduct of the DRO and Board hearings. By contrast, the hearings focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Thus, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless, as to those claims being finally decided on this appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Claims to Reopen

The Veteran's claims of entitlement to service connection for bronchitis, a hip disability, and a back disability were previously last finally denied in an October 2001 RO decision.  As the Veteran did not perfect an appeal of this decision, it is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104, 20.302, 20.1103 (2014). 

Since this decision is final, the Veteran's current claims of service connection for bronchitis, a hip disability, and a back disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, when by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim. Id. 

Taking into account all relevant evidence, the Board finds that new and material evidence has been submitted sufficient to reopen all these claims.  In this regard, the Board finds probative the report of VA examination in July 2010, which found the Veteran to have a diagnosis of chronic bronchitis, probable left hip strain, and lumbar strain.  As the Veteran was previously denied service connection for these disabilities because the evidence of record indicated that he did not have a diagnosis of any of these disabilities, and as he now does, the Board finds this evidence to be both new and material, and the Veteran's claims of entitlement to service connection are therefore reopened.

The Board does point out that prior evidence may have shown a diagnosis of chronic bronchitis; however, as that was the basis for the Veteran's previous denial, and as new evidence clearly shows a diagnosis of chronic bronchitis, the Board will reopen this claim as well.

Claims for Service Connection 

The Veteran claims most of these disabilities as related to a truck accident in service.  The Board claims bronchitis as related to many bouts of bronchitis in service.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  In the instant case, however, there is no presumed service connection because none of these claimed disabilities were medically diagnosed within one year of discharge, as discussed in detail below.  Notwithstanding, the Board will consider whether service connection is otherwise warranted for these disabilities on a direct basis.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Except as provided in 38 C.F.R. § 3.300(c), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  This includes any increase in disability (aggravation).  The Court has also held that service connection can be granted for disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a veteran's non- service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, supra.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."   See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit recently overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a). 

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

	Bronchitis

Taking into account all relevant evidence, the Board finds that service connection is not warranted for bronchitis.  The Board does not dispute the fact that the Veteran had bronchitis in service, or that he has a current diagnosis of chronic bronchitis.  Nor does the Board dispute the findings of a July 2010 examiner who related the Veteran's diagnosis of chronic bronchitis to smoking, which would include smoking in service.  However, even considering all this evidence, the Board is precluded from granting service connection for this disability as a matter of law.

VA law precludes service connection for a disability etiologically related to smoking, here, bronchitis.  For claims filed after June 9, 1998, a disability will not be considered service connected on the basis that it resulted from injury or disease attributable to the claimant's use of tobacco products during service.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  Thus, application of 38 U.S.C.A. § 1103, as implemented by 38 C.F.R. § 3.300, bars service connection for a lung disability resulting from such use.  The Veteran filed his claim well after June 1998, as he was not discharged from service until July 2000, and therefore any lung disability that resulted from his tobacco use during service is specifically excluded from service connection, including bronchitis.  While service connection may be awarded on a secondary basis for substance abuse that results from a service-connected disability, there is no indication or suggestion in the record that the Veteran's smoking is due to, or caused by a service connected disability.  See Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001) (holding that, when a smoking- or other substance abuse-induced disorder is secondary to, or is caused or aggravated by, a primary service-connected disability, then the claimant may be entitled to compensation).

The Board simply has no discretion in this matter.  In a case where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).  Cf. FED R. CIV. P. 12(b)(6) (failure to state a claim upon which relief can be granted).  As such, the Board must deny this claim.

Therefore, considering all evidence of record, including medical opinion evidence of record, and the years between the Veteran's separation from service and treatment for these claimed disabilities, the Board concludes that the preponderance of the evidence of record is against the Veteran's claims for service connection for bronchitis and the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   As such, service connection is not warranted for this disability.

	
ORDER

New and material evidence having been submitted, the Veteran's claim of entitlement to service connection for bronchitis is reopened. 

New and material evidence having been submitted, the Veteran's claim of entitlement to service connection for hip pain is reopened. 

New and material evidence having been submitted, the Veteran's claim of entitlement to service connection for low back pain is reopened. 

Service connection for bronchitis is denied.


REMAND

With respect to the issues remaining on appeal, the Board is of the opinion that additional evidentiary development is needed before rendering decisions on the merits of the claim.

	Right Ankle Disability

It is unclear if the Veteran has a current right ankle disability.  The July 2010 examination contains conflicting statements on the presence of a current disability.  While the examiner noted that current examination of the right ankle was normal, a diagnosis of right ankle sprain was rendered.  On remand, the Veteran should be afforded a new examination to determine if he currently has a right ankle disability and, if so, whether the disability is etiologically related to his in-service ankle sprain in July 1992 while playing basketball.  Further, the Board observes that the Veteran has established service connection for right knee and bilateral pes planus disabilities.  If a current right ankle disability is shown, an opinion is needed to ascertain whether such disability is secondary to his service connection knee and feet disabilities.  

      Hip Disability

The Veteran's service treatment records do show a thigh spasm in August 1982, and a pull of a thigh muscle, in May 1993.  The Veteran was seen in February and March 2000 in service for low back pain with left hip pain.

VA predischarge examination report dated May 2000 indicated that the Veteran reported pain in the low back with pain radiating into the right hip.  The Veteran was found to have a history of right hip pain, but no disease found on examination.

A July 2010 VA examination as to the Veteran's hip, the Veteran reported intermittent pain in the left hip since 2000.  Additional development is required to ascertain whether the Veteran has a current left hip disability.  While physical examination was normal, the 2010 examiner diagnosed left hip strain.  On remand, the Veteran should be afforded an examiner to ascertain whether he currently has a disability of either hip, and, if so, whether such disability is etiologically related to service or secondary to any service connected disability to include his right knee and bilateral pes planus.

      Back Disability

Reviewing the relevant evidence of record, service medical records show the Veteran was seen in February and March 2000 in service for low back pain with left
hip pain.  X-rays were normal.  Treatment reports show treatment for low back pain in March and April 2000 while on active duty.

On VA examination prior to military separation, the Veteran indicated low back pain with pain radiating into the right hip occasionally.  The Veteran gave a history of low back pain which began around January 2000.  He stated that he strained his lower back while adjusting camouflage net, and began to experience pain in the lower back with pain radiating into the right hip shortly after that.  The Veteran was diagnosed with reported lumbar strain, but no findings on examination.

In a July 2010 report of VA examination, the Veteran was provided with a diagnosis of lumbar spine strain.  While the examiner provided an opinion that the Veteran's low back complaints were less likely as not (less than' a 50/50 probability) caused by or a result of the Veteran's military service, the examiner did address whether the Veteran's back strain was secondary to the Veteran's service-connected right knee or pes planus disabilities.  On remand, the Veteran should be afforded a VA examiner to ascertain whether he has a back disability that is etiologically related to his service connected right knee and feet disabilities.  

      Sleep Apnea

As to the Veteran's claim of entitlement to service connection for sleep apnea, the Board finds that further development is warranted.  Specifically, the Board finds probative the Veteran's statements during his hearing testimony from himself and his wife, that he experienced symptomatology which he felt was related to sleep apnea in service.  While the Veteran was not diagnosed with sleep apnea until 2009, the Board finds, considering the Veteran's current diagnosis of sleep apnea and reports of symptomatology in service, that he would be entitled to a VA examination with a medical opinion indicating whether it is at least as likely as not that the Veteran's sleep apnea is related to service.

	Left Knee

As for the Veteran's left knee claim, the Board recognizes that a July 2010 VA examination report indicated that the Veteran's left knee disability was secondary to an in service accident in which the Veteran sustained a right knee disability, for which he is already service connected.  However, the Board notes that examiner does not appear to have reviewed the Veteran's claims file, and specifically, the treatment records related to that accident.  Further, during the Veteran's hearing testimony, he indicated that he felt his left knee disability might be secondary to his service connected right knee disability.  As such, the Board finds that the Veteran should be provided with a further VA examination, which specifically takes into account the Veteran's service treatment records, and addresses the question of whether the Veteran's left knee disability might be secondary to, or aggravated by, his service connected right knee disability.

Accordingly, the case is REMANDED for the following action:

1. The RO or the AMC should contact the Veteran and obtain the names and addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who treated him for any right ankle, hip, back, left knee or sleep apnea disability.  After the Veteran has signed any necessary releases, all outstanding treatment records should be obtained and associated with the claims folders, particularly including VA treatment records.  

All attempts to procure records should be documented in the file.  If the RO or the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

2.  The RO should notify the Veteran of the evidence and information necessary to establish service connection for his claimed disabilities on a secondary basis.  

3.  The Veteran should be afforded VA examinations to evaluate his claimed left knee disability and sleep apnea.  The claims file (physical and virtual) must be made available to and reviewed by the examiner, to specifically include all service treatment records.  

Right Ankle: For any left knee disability (including right ankle strain) diagnosed, the examiner should offer an opinion as to whether it is as least as likely as not (a 50 percent or greater likelihood) that any disability is either (i) directly related to service, or (ii) secondary to, or aggravated by, the Veteran's service connected right knee and/or pes planus disability.  The examiner should specifically comment on the Veteran's service treatment records regarding his July 1992 ankle sprain in offering his opinion.

The supporting rationale for all opinions expressed must be provided in a typewritten report.

Hip Disability:  For any right and/or left knee disability (including hip strain) diagnosed, the examiner should offer an opinion as to whether it is as least as likely as not (a 50 percent or greater likelihood) that any disability is either (i) directly related to service, or (ii) secondary to, or aggravated by, the Veteran's service connected right knee and/or pes planus disability.  The examiner should specifically comment on the Veteran's service treatment records regarding his thigh spasm in August 1982, pulled thigh muscle in May 1993, and low back with left hip pain in May 2000, in offering his opinion.

The supporting rationale for all opinions expressed must be provided in a typewritten report.

Back Disability:  For any back disability (including back strain) diagnosed, the examiner should offer an opinion as to whether it is as least as likely as not (a 50 percent or greater likelihood) that any disability is either (i) directly related to service, or (ii) secondary to, or aggravated by, the Veteran's service connected right knee disability or pes planus disabilities.  The examiner should specifically comment on the Veteran's service treatment records regarding his May 2000 low back pain in offering his opinion.

The supporting rationale for all opinions expressed must be provided in a typewritten report.

Left Knee:  For any left knee disability diagnosed, the examiner should offer an opinion as to whether it is as least as likely as not (a 50 percent or greater likelihood) that any disability is either (i) directly related to service, or (ii) secondary to, or aggravated by, the Veteran's service connected right knee disability.  The examiner should specifically comment on the Veteran's service treatment records regarding his September 1976 accident in which he injured his right knee, in offering his opinion.

The supporting rationale for all opinions expressed must be provided in a typewritten report.

Sleep Apnea:  For any diagnosis of a sleep disorder, the examiner should offer an opinion as to whether it is as least as likely as not (a 50 percent or greater likelihood) that any disability is either (i) directly related to service, or (ii) secondary to, or aggravated by, any service connected disability.  The examiner should specifically comment on the Veteran and his wife's statements in his October 2014 hearing testimony regarding the onset of symptomatology they felt was related to service.

4.  Then, after ensuring any other necessary development has been completed, the RO must readjudicate the Veteran's claims.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


